Title: From George Washington to Major General William Heath, 24 September 1779
From: Washington, George
To: Heath, William


        
          Dr Sir
          Head Quarters [West Point] Septr 24th 1779
        
        Major Fontaine the Engineer who conducts the works on the other side the river when I was over yesterday complained that Genl Parsons Brigade was repeatedly deficient in furnishing its proportion of fatigue men—He seemed well satisfied that you had given the necessary orders, but as they had not had the intended effect, I am to silicit you most earnestly to arrange matters in such a way that the works may meet with no delay on this account. I am with great regard Dr Sir Yr Mo., obet, servant
        
          Go: Washington
        
       